Appellant, J.T. Crane, was convicted of the crime of embezzlement on an information charging that in Marshall county, March 8, 1923, he did feloniously take, convert, misappropriate, and embezzle $4,237.66, while he was the duly elected and acting treasurer of school district No. 4 of Marshall county, to which district said money belonged. By the judgment of the court, duly pronounced, he was sentenced to be imprisoned in the state penitentiary for a term of three years and to pay a fine of $8,475.32. From the judgment he appealed. His counsel of record have filed a motion in this court to dismiss the appeal. Wherefore the motion to dismiss is sustained, and the appeal dismissed. Mandate forthwith. *Page 387